FILED
                           NOT FOR PUBLICATION                                APR 17 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CHRISTIAN WALKER,                                No. 12-15680

              Petitioner - Appellant,            D.C. No. 2:08-cv-01551-PMP-
                                                 GWF
  v.

BRIAN WILLIAMS and ATTORNEY                      MEMORANDUM*
GENERAL OF THE STATE OF
NEVADA,

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                            Submitted April 15, 2013**
                             San Francisco, California

Before: SCHROEDER, THOMAS and SILVERMAN, Circuit Judges.


       Nevada state prisoner Christian Walker appeals the district court’s denial of

his 28 U.S.C. § 2254 habeas petition challenging his jury conviction for second-

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
degree murder with use of a deadly weapon. The district court had jurisdiction

under 28 U.S.C. §§ 1331 and 2254(a), and we have jurisdiction under 28 U.S.C. §§

1291 and 2253(a). Because the parties are familiar with the facts, we do not

recount them here. We affirm.

                                           I

      The Nevada Supreme Court did not unreasonably apply clearly established

federal law when it concluded that Walker suffered no prejudice from the jury’s

exposure to inadmissible evidence. 28 U.S.C. § 2254(d) (providing standard). In

order to obtain habeas relief, a state prisoner must show that a trial error “had

substantial and injurious effect or influence in determining the jury’s verdict.”

Brecht v. Abrahamson, 507 U.S. 619, 623 (1993). The jurors’ exposure to the

handwritten notations on the evidence bags did not have a “substantial and

injurious effect” on their verdict. The handwritten notations were acronyms; there

is nothing in the record to indicate that the jurors were able to decipher the

notations or considered them. The notations, even if considered by the jury,

provided only cumulative evidence. The circumstantial evidence against Walker

was overwhelming. In sum, the potential exposure to the jury of the notations did

not have such a “substantial and injurious effect” on the jury’s verdict to warrant

habeas relief. Sassounian v. Roe, 230 F.3d 1097, 1109 (9th Cir. 2000).


                                          -2-
                                         II

       Walker claims that the prosecution deliberately elicited testimony from

witnesses about his incarceration status. The Nevada Supreme Court did not

unreasonably apply clearly established federal law or unreasonably determine the

facts when it concluded that Walker suffered no prejudice from the prosecution’s

questioning. In two of the instances of alleged prosecutorial misconduct, the vague

references to Walker’s incarceration were offered spontaneously by the witnesses.

In the other three instances of alleged prosecutorial misconduct, the prosecutors

were simply attempting to establish whether the alibi witnesses had conferred with

Walker to coordinate their accounts. Most importantly, none of the three alibi

witnesses ever actually mentioned Walker’s incarceration. In short, none of the

questions or answers “so infect[] the trial with unfairness as to make the resulting

conviction a denial of due process.” Darden v. Wainwright, 477 U.S. 168, 181

(1986) (internal quotation marks and citation omitted).



      AFFIRMED.




                                         -3-